Statements by the President
Ladies and gentlemen, sad news has reached us of the recent shooting of French policeman Jean-Serge Nérin by ETA. This makes us aware that the problem of terrorism in Europe has not yet been solved. On behalf of Parliament, and for my own part, I would like to offer our condolences to the family of the murdered policeman. I hope the Spanish and French police will bring to justice not only the killers themselves, but also those who ordered the killing.
There is a second piece of disturbing news: the arrest in Cuba of 30 participants in a demonstration by the 'Ladies in White' group. The 'Ladies in White' are mothers and wives of imprisoned opposition activists. In 2005, the European Parliament awarded the 'Ladies in White' the Sakharov Prize. We join today with those heroic women, and we are thinking about them and their difficult situation.